Citation Nr: 1630579	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-39 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected temporomandibular joint disorder (TMJ).

2.  Entitlement to an initial, compensable, rating for service-connected headaches.

3.  Entitlement to an initial, compensable rating for service-connected status post cerebral spinal fluid leak.

4.  Entitlement to an initial, compensable rating for service-connected optic atrophy post cranio spinal leak and endothelial corneal defect on the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO in Winston-Salem, North Carolina, inter alia, awarded service connection for TMJ, headaches, status post cerebral spinal fluid leak, and a left eye disability.  The RO assigned an initial zero percent (noncompensable) rating for each disability, effective April 1, 2007.  The Veteran filed a notice of disagreement (NOD) with the assigned ratings in March 2008.  The RO issued a statement of the case (SOC) in July 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.  The Board notes that jurisdiction over this claim was transferred to the RO in Baltimore, Maryland, which has certified this appeal to the Board.

In his September 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  However, in April 2016, the Veteran withdrew his Board hearing request.   See 38 C.F.R. § 20.704(e) (2015).

Because the appeal involves disagreement with the initial ratings assigned following awards of service connection, the Board has characterized these issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with what were then claims for service connection, the Veteran was afforded VA examinations for the disabilities at issue in this appeal in 2007.  In a July 2016 Informal Hearing Presentation, the Veteran asserted, through his representative, that his disabilities have worsened since those examinations.  

Considering the allegations of possible worsening in light of the length of time that has elapsed since the Veteran was last afforded VA examinations, the Board finds that new VA examinations to assess the severity of the Veteran's disabilities are needed fulfill the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the higher rating claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each higher rating claim should include consideration of whether staged ratings of the disability-assignment of different ratings for distinct periods of time, based on the facts found-pursuant to Fenderson, 12 Vet App. at 126, is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment for his TMJ, headaches, status post cerebral spinal fluid leak, and/or left eye disability.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examinations for evaluation of his TMJ, headaches, status post cerebral spinal fluid leak and left eye disability, each by an appropriate professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

In addition to specific clinical findings noted below, for each disability, the examiner should clearly indicate, , based on the examination results and review of the record, whether the evidence reflects any change(s) in the severity of the disability since the April 2007 effective date of the award of service connection, and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

Each examiner must provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

With respect to service-connected TMJ, the examiner should express any inter-incisal range in millimeters and any range of lateral excursion in millimeters.

With respect to service-connected headaches, the examiner should render findings as to the nature, frequency and severity of the Veteran's migraine headaches, and specifically address the existence and frequency of any prostrating attacks.

With respect to service-connected status post cerebral spinal fluid leak, the examiner should identify, and  render findings as to the nature and extent, frequency and/ or severity of any current residual manifestations.  

With respect to service-connected left eye disability, the examiner should render findings for all current manifestations of the Veteran's optic atrophy post cranio spinal leak and endothelial corneal defect on the left eye.  It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. The examiner must report the extent of the remaining visual field in each of the eight 45 degree principal meridians. 

The examiner should also render specific findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, as well as whether the Veteran is experiencing active pathology, and whether the Veteran's decreased visual acuity can be attributed to an identifiable disease process.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating, pursuant to Fenderson (cited above) is appropriate). 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

